 THE KROGERCOMPANY205affecting the results of the election.2Accordingly,we shall set asidethe second election in this case and orderthat a thirdelectionbe held.[The Board set aside the election held on November 7, 1958.][Text of Direction of Third Election omitted from publication.]2We do not deem it necessary to make a determination as to the remaining objectionsof the Petitioner.The Kroger CompanyandBakers Union No. 4 of GreaterSt. Louis, American Bakery and Confectionery Workers Inter-national Union,AFL-CIO,PetitionerandLocal Unions No. 4Auxiliary and 254, Bakery and Confectionery Workers Inter-nationalUnion of America,Joint Petitioners.CasesNos.14-RC-3404 and 14-RC-3438.March 13, 1959SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESOn December 2, 1958, pursuant to a Decision and Direction ofElections issued on October 28, 1958,1 as later amended,2 electionswere conducted under the direction and supervision of the RegionalDirector for the Fourteenth Region among, the employees in the vot-ing groups found appropriate by the Board.At the conclusion ofthe elections, the parties were furnished with tallies of ballots.Thetally for group 1 showed that of approximately 261 eligible voters,88 voted for Local Unions No. 4, No. 4 Auxiliary, and 254, BakeryandConfectioneryWorkers InternationalUnion of America(BCW) ; 120 voted for Bakers Union No. 4 of Greater St. Louis,American Bakery and Confectionery Workers International Union,AFL-CIO, herein called ABC; and 3 cast challenged ballots.Thechallenged ballots were insufficient in number to affect the results.The tally for group 2 showed that, of approximately 111 eligiblevoters, 81 voted for, and 17 against, Locals No. 4 Auxiliary and 254,BCW. There was 1 void ballot.On December 5, 1958, the three BCW locals filed objections toconduct affecting the results of the election.The Regional Directorinvestigated the objections and, on January 22, 1959, issued andserved upon the parties his report, finding the objections to be with-1Unpublished.2 By telegraphic Order, dated November 21, 1958, granting Motion to Correct Decisionand Direction of Elections,filed by Intervenors, Local 4-A and 4,Bakery and Confec-tioneryWorkers International Union of America;and by Order Amending Direction ofElections,dated November 25, 1958,authorizing Regional Director 15 additional days inwhich to hold the elections.123 NLRB No. 30. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDout merit and recommending that they be overruled and that ABCand Locals No. 4 Auxiliary and 254, BCW be certified as the rep-resentatives, respectively, of the employees in groups 1 and 2.Thereafter the three BCW locals filed timely exceptions to theRegional Director's report.The Board has considered the objections, the Regional Director'sreport, and the exceptions thereto, and hereby adopts the findingsand recommendations of the Regional Director.The three BCW locals objected to the postponement of the elec-tions herein and the counting of the ballots cast in the electionsin other companion cases prior to the rescheduled election date, asprejudicial.3The Regional Director's investigation disclosed thatthe parties in the instant and three companion cases had agreedthat the ballots in the four elections should be impounded andcounted on November 25, 1958, after all of the elections had beenheld.However, on November 18, a stipulation for consent electionwas executed in another case(The Great Atlantic c Pacific TeaCo., Case No. 14-R.C-3511, unpublished), for which elections werescheduled on November 24 and 25, with the understanding thatthe date for counting the ballots in the aforementioned companioncases be postponed to November 26. On November 19, 3 weeks aftertheDecision and Direction of Elections in'-the instant case, thethree BCW locals filed the Motion to Correct Decision referredto above, requesting that Local No. 4 be added to Locals No. 4Auxiliary and 254 on the ballot for voting group 1 in the electionscheduled for November 24.The Board's granting'of this motionon November 21 made necessary the posting of new election noticesto show the amendment of the ballot.As a result, the RegionalDirector requested and the Board granted more time in which tohold the elections.The three BCW locals requested that the datefor counting the ballots in the other cases be postponed until afterthe rescheduled elections herein.The other parties opposed suchrequest.The Regional Director denied the request on the groundthat the three BCW locals, by their own delay in filing the Motionto Correct, had caused the rescheduling of the elections herein and,for this reason, any further postponement of the counting of ballotsin the other cases would penalize the parties thereto.In theirexceptions, the three BCW locals, besides reiterating most of theirobjections, controvert the Regional Director's statement that allparties in the A ct P case had agreed to the 1-day postponement for3 Another objection,that the elections herein were scheduled hastily and at a timewhen many employees were not scheduled to work, was rejected by the Regional Directoras without any basis in fact.A final objection,that the Board's unit determination waserroneous, is clearly without merit.As stated by the Regional Director, such mattershould have been presented by motion for reconsideration prior to the election.GlobeSteel TubesCo., 103 NLRB 1197. THE AMERICAN SUGAR REFINING COMPANY (DOMINO BAG) 207counting the ballots in the four companion cases.However, whetheror not BCW agreed to the postponement in the A cC P case, webelieve that the Regional Director, in the circumstances, properlydenied the request of the three BCW locals for further postpone-ment of the counting of ballots in the other elections.As we have overruled the objections to the elections, we shallcertify the ABC as the representative of employees in group 1 andLocals No. 4 Auxiliary and 254, BCW in group 2.[The Board certified Bakers Union No. 4 of Greater St. Louis,American Bakery and Confectionery Workers International Union,AFL-CIO, as the collective-bargaining representative in group 1and Locals No. 4 Auxiliary and 254, Bakery and ConfectioneryWorkers International Union of America, as the collective-bargain-ing representative of employees in group 2.]MEMBERS BEAN and JENKINS took no part in the considerationof the above Supplemental Decision and Certification of Representa-tives.The American Sugar Refining Company(Domino Bag)andUnited Papermakers and Paperworkers,AFL-CIO,Petitioner.Case No. 11-RC-1094.March 13, 1959DECISION AND CERTIFICATION OF RESULTS OFELECTIONOn March 20,1958, pursuant to a stipulation for certification uponconsent election,an election by secret ballot was conducted underthe direction and supervision of the Regional Director for theEleventh Region among employees in the agreed-upon appropriateunit.Following the election,theRegional Director served uponthe parties a tally of ballots, which shows that of 115 eligible voters,110 cast valid ballots, of which 31 were for, and 79 were against,the Petitioner.On March 24,1958, the Petitioner filed objections to the conductof the election.On December 19, 1958, the Regional Director issuedand served upon the parties his report on objections and recom-mendation in which he found that the objections lacked merit andrecommended that they be overruled.Thereafter,the Petitionerfiled timely exceptions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of the Act,the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].123 NLRB T No. 29.